Allowance
	Claims 1-5 and 8-12 and 14-15 are allowable. 
The specific limitations of “wherein the reinforcement potion is extended in a curved direction of the middle module and comprises a first end adjacent to a left side of the middle module and a second end adjacent to a right side of the middle module” and “wherein the plurality of protrusion portions or the plurality of locking portions are formed as one body with the reinforcement portion” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion. 
For example, Park et al. (US Publication 2016/0353593) discloses a display apparatus comprising: a display module 60 curved in a front-rear direction; a middle module 84 curved and coupled to a rear side of the display module; a back module 90 curved and covering at least a portion of a rear side of the middle module; a reinforcement portion 310 disposed between the middle module 84 and the back module 90 (i.e. the reinforcement portion 310 is attached to the middle module 84, See Figure 11C and associated description), and coupled to the rear side of the middle module, wherein the reinforcement portion is extended in a curved direction of the middle module; a plurality of protrusion portions 210 protruded from the back module 90 to the reinforcement portion 310, wherein each of the plurality of protrusion portions are spaced apart from each other in a longitudinal direction of the reinforcement portion; and a plurality of locking portions 330 (See Figure 11C and associated description) provided at the reinforcement portion 310 to which the plurality of protrusion portions are coupled respectively.
However, Park does not disclose wherein the reinforcement potion is extended in a curved direction of the middle module and comprises a first end adjacent to a left side of the middle module and a second end adjacent to a right side of the middle module (i.e. spanning across the majority of the middle module). Park also does not disclose wherein the plurality of protrusion portions or the plurality of locking portions are formed as one body with the reinforcement portion.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841